DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the thermal expansion absorber has been interpreted as a cut extending from the edge of the heat transfer plate per paragraph 0012 of the specification, or a slit free thermal expansion absorber per paragraph 0053 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (Japanese patent document JP H11-108456, provided with the 9/15/2020 IDS).
Regarding claim 1, Ishii discloses a heat exchanger for causing heat exchange between a high-temperature gas and a liquid having a lower temperature than the high-temperature gas to heat the liquid (where combustion gas heats water in a water pipe per paragraph 0001 of the machine translation provided in the 9/15/2020 IDS), the heat exchanger comprising: a frame defining a part of a gas passage for the high-temperature gas (in combustion can body 1); a plurality of heat transfer plates ( the plurality of heat exchange fins 10) arranged within the frame with a space left between the plurality of heat transfer plates for the high-temperature gas to flow (combustion gas flows between the plurality of heat  exchange fins 10 per paragraph 0007); and a hollow pipe extending through the plurality of heat transfer plates (water tube 2), the hollow pipe being configured to receive the liquid to exchange heat with the high-temperature gas flowing through the space between the plurality of heat transfer plates (per paragraphs 0001 and 0007 heat is exchanged between the combustion gas and the water pipe/tube to heat water), wherein the hollow pipe extends through the plurality of heat transfer plates at predetermined N positions aligned in a direction crossing a direction in which the high- temperature gas flows through the space between the plurality of heat transfer plates, where N is an integer of at least three (the three positions through which pipe/tube 2 extend are noted in annotated figure 1 below), the plurality of heat transfer plates each include N-1 inter-pipe portions between adjacent parts of the hollow pipe extending through the plurality of heat transfer plates at the N positions (the two portions of fins 10 between adjacent sections of water pipes/tubes 2 as seen in annotated figure 1), and the N-1 inter-pipe portions of each heat transfer plate include a selected inter-pipe portion including a thermal expansion absorber (at fin cut portion 20) between an edge of the heat transfer plate receiving inflow of the high-temperature gas and the selected inter-pipe portion to absorb thermal expansion of the heat transfer plate (at the indicated fin cut portion 20 in annotated figure 1 which is located at a leading edge of the fins 10 in the direction of gas flow seen by the arrows in figure 1; where the fin cut portion 20 serves to reduces stress  in the fin due to heating by the combustion gas  per paragraph 0008 and 0011, where the stress is explicitly caused by thermal expansion per paragraph 0005 of the machine translation).


    PNG
    media_image1.png
    486
    572
    media_image1.png
    Greyscale

Annotated figure 1 of Ishii
Regarding Claim 2, Ishii discloses the claim limitations of claim 1 above and Ishii further discloses the thermal expansion absorber (fin cut portion 20) is a cut extending from the edge of the heat transfer plate receiving the inflow of the high-temperature gas to the selected inter-pipe portion (20 is at the leading edge of the fins 10 as seen in the direction of flow of combustion gas seen by the flow arrows in figure 1).
Regarding Claim 3, Ishii discloses the claim limitations of claim 1 above and Ishii further discloses each heat transfer plate (10) is divided by the selected inter-pipe portion into a plurality of sub- areas through which the hollow pipe extends, and the selected inter-pipe portion is positioned to allow each of the plurality of sub-areas to receive not more than three parts of the hollow pipe extending through the sub-areas ( sub areas at the portions of the fin 10 to the  immediate left and right of the selected inter pipe portion indicated in annotated figure 1 above, each sub area containing a column of two tubes 2 one above the other).
Regarding Claim 4, Ishii discloses the claim limitations of claim 1 above and Ishii further discloses each heat transfer plate (10) is divided by the selected inter-pipe portion into a plurality of sub- areas through which the hollow pipe extends, and the selected inter-pipe portion is positioned to allow the plurality of sub-areas to receive the same number of parts of the hollow pipe extending through the sub-areas (sub areas at the portions of the fin 10 to the  immediate left and right of the selected inter pipe portion indicated in annotated figure 1 above, each sub area containing a column of two tubes 2 one above the other).
Regarding Claim 5, Ishii discloses the claim limitations of claim 1 above and Ishii further discloses the selected inter-pipe portion is at least one of inter-pipe portions symmetric to each other among the N-1 inter-pipe portions (the inter pipe portions indicated in annotated figure 1 are symmetric about the fin cut portions 20 ass seen in figure 1) .
Regarding Claim 6, Ishii discloses the claim limitations of claim 1 above and Ishii further discloses wherein each heat transfer plate (10) receives the hollow pipe extending through the heat transfer plate at the N positions (as seen in annotated figure 1 above), and receives a plurality of parts of the hollow pipe extending through the heat transfer plate at positions downstream in a direction in which the high-temperature gas flows (the positions of water pipe/tube 2 above the positions indicated in annotated figure 1 which are downstream relative to the flow  of combustion gas as seen by the flow arrows in figure 1), and the selected inter-pipe portion is selected from the N-1 inter-pipe portions between upstream parts of the hollow pipe extending through the heat transfer plate at the N positions (as seen in annotated figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlieper et al. (US 2021/0270542 A1), Wada et al. (US 2020/0208923 A1), Kondo et al. (US 2020/0033071 A1), Kasamatsu et al. (US 20180/306529 A1), Oohigashi et al. (US 2017/0205113 A1), Okamoto et al. (US 2016/0273850 A1), and Oohigashi et al. (US 2014/0190425 A1), all disclose heat exchangers with cuts, some that are explicitly thermal expansion absorbing structures; and Wada explicitly discloses that the thermal expansion absorber need not be present in each inter pipe portion of the heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763